*1300OPINION.
Milliken:
Section 214 of the Revenue Act of 1921 enumerates the deductions allowed individuals in computing net income and provides in paragraph (4) for the deduction of losses sustained during the taxable year and not compensated for by insurance or otherwise if incurred in a trade or business. There is no dispute that the petitioner suffered a loss of $11,123.82 during the year 1921 in the operation of Red Hill Farm, but the controversy relates to whether the petitioner operated the farm during the year 1921 as a business for profit or merely for recreation or pleasure.
In the Corporation Tax Case (Flint v. Stone Tracy Co., 220 U. S. 107) the Supreme Court has defined business as follows:
“ Business ” is a very comprehensive term and embraces everything about which a person can be employed. Black’s Law Diet., 108. * * * “ That which occupies the time, attention and labor of men for the purpose of a livelihood or profit.” Bouvier’s Law Dictionary, Vol. 1, p. 273.
This definition is also followed in the later case of Von Baumbach v. Sargent Land Co., 242 U. S. 503, 515.
It seems to us that the essentials of business are present in the enterprise carried on by this petitioner. The place of the business *1301was the Ked Hill Farm, consisting of some 800 acres, completely equipped with farmhouses, barns, tools and equipment; stocked with pure-bred Guernsey cattle; crops grown to supply feed for the cattle; cattle, hogs and chickens raised for sale, and a competent farm superintendent, together with laborers, to manage and care for the farm. The petitioner and his wife made the farm their place of permanent residence and received income from the sale of the products of the farm. The petitioner gave his personal attention to the supervision of the farm and its expansion and development. That farming is an enterprise that may be entered into as a business for profit is not open to question. The thoroughness with which the petitioner entered into the enterprise convinces us that he entered into it as a business for profit, and, such being the case, the losses which he sustained are allowable deductions in computing net income to the same extent that losses are allowable deductions in other businesses.
Counsel for the respondent has emphasized the fact that the petitioner conducted his farm at a loss for the years prior to the year 1921, and cites the case of Thacher v. Lowe, 288 Fed. 994, in support of the proposition that the relation of receipts to expenditures may determine the intent of the petitioner. We are of the opinion that the relation of receipts to expenditures may be an evidentiary fact to be taken into consideration, but the inference to be drawn therefrom may be overcome by the sworn testimony of the petitioner as to his intent, and the facts of record heretofore related, which may and do in this case corroborate the intent of the petitioner-to engage in farming as a business for profit.
Petitioner did not occupy the role of a theoretical farmer. He gave his time and attention to it — every important step that was taken, the planting and diversification of crops and the cattle to be bred or sold, were all the subject of his personal supervision. His wife performed the duties of a farmer’s wife in truth and in fact, doing her own domestic work without outside assistance, and personally attending to the raising of the chickens. The farmhouse was not equipped for, nor was it used as a place of entertainment of guests or for pleasure. Frugality and close attention to the farm duties were practiced by the petitioner and the fact that losses occurred can be attributed to the fact that the farm was gradually being placed on a sound basis. Petitioner testified that losses in years subsequent to 1921 were being reduced so that the farm would soon be placed on a paying basis.
In the case of Plant v. Walsh, 280 Fed. 722, Judge Thomas considered the fact of a taxpayer engaging in farming with resultant heavy losses and stated:
I think, however, that the evidence establishes clearly that Mr. Plant’s farm was conducted as a business enterprise and with the expectation that it would *1302eventually become profitable. The mere fact that a heavy loss was incurred in the initial stages of so large an enterprise does not necessarily show the contrary- But, even though this is not so, I do not believe that farming, when engaged in as a regular occupation and in accordance with recognized business principles and practices, is any the less a business within the meaning of the statute, because the person engaging in it is willing to do so without regard to its profitableness, because of the pleasure derived from it.
It has been suggested that the petitioner operated the farm for pleasure or as a hobby. We have no doubt that the petitioner has a fondness for farming and derives pleasure from his undertaking. But this can not change the character of his undertaking from a business earried on for profit to one carried on for pleasure or recreation. The Circuit Court of Appeals for the Second Circuit, in the case of Wilson v. Eisner, 282 Fed. 38, had before it somewhat the same question and held that the pleasure or fondness which one may have for the enterprise entered into does not destroy the business aspect of the enterprise.

Judgment for the petitioner.